296 U.S. 585
56 S.Ct. 97
80 L.Ed. 414
Vivian Wycliffe BUIE, petitioner,v.The UNITED STATES of America.*
No. 118.
Supreme Court of the United States
October 14, 1935

Mr. William R. Watkins, of Ft. Worth, Tex., for petitioner.


1
Mr. Homer S. Cummings, Atty. Gen., for the United States.


2
For opinion below, see 76 F.(2d) 848.


3
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Fifth Circuit denied.



*
 Rehearing denied 296 U. S. 662, 56 S. Ct. 166, 80 L. Ed. 471.